Title: From Thomas Jefferson to George Jefferson, 14 February 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Feb. 14. 98.
          
          Yours of Jan. 28th. is duly recieved. in mine of Jan. 14. I mentioned that Colo. Thos. Bell would be authorized to draw on you for 165.D. this was intended to answer two notes I had given Feb. 12. 1797. the one to Lucy Wood senr. for £33. the other to Lucy Wood junr. for £16.10 for the hire of negroes. I did not know into what hands these notes had got and desired Colo. Bell to seek them out & pay them. the last post brings me a letter from mr. Jourdan Harris informing me he has one of them, but does not say which. be so good therefore as to pay it on his presenting it legally assigned, and to take it in. this will lessen so much Colo. Bell’s draught on you if he should find out the other. so  long ago as Nov. 18. Joseph Roberts shipped from hence for me 2. open stoves & […] 7. bundles of hoop iron. they were probably addressed to mr Johnston: but I have never heard whether they were recieved & have been forwarded. will you be so good as to enquire? the schooner John Brown took from hence the package described in the within receipt of Saml. De[sear] for Capt Stratton. I believe she had also on board an anvil, vice, & beak iron formerly mentioned. I think she was one of the vessels which got out at a short opening of the river which took place a fortnight ago. I hope she is arrived safe. all these articles are to be forwarded by the Milton boats. I must also get the favor of you to get mr Hay to bottle two casks (of 30 galls each) of his best beer for me, to have it packed in crates or barrels, & to pay him for it and forward them to Milton to the care of Fleming & Mc.lenahan. another office I have to impose on you which will be troublesome. Sr. John Sinclair President of the Board of agriculture in London, has desired me to send them some of our May wheat. I must get the favour of you to seek out some which is genuine & fine; as much as will fill two light flour barrels will suffice. the difficulty is to prevent it’s heating, a small degree of which you know destroys it’s vegetating power. let the cooper therefore make so many heads or round [boards] for the casks that after putting in a layer of wheat of 3. inches thick a head may be dropped in loose, then another layer of 3. Inches & another head, & so on till it be full. the layers will thus be so thin as not to contract much heat and what they do contract will not be communicated through the board. if to this could be added through the favor of the captain’s to take the [casks?] into the cabbin, it would be [secure?]. the [casks] must be addressed to Sr. John Sinclair, President of the board of Agriculture, Whitehall, London, and be sent by two different vessels bound to London. I have sold my [flour] this year at a price which is to be fixed by the highest price which shall be given at Richmond or Manchester from Nov. 1[0] (the date of the sale) to the last of March I believe, for I [cite] by memory, and am not entirely certain but it [run] to the last of April. I will ask the favor of you to keep an eye on the sales at those places, and to preserve for me proofs of the highest.—one other little commission for you & I am done. I own a lot of land in Richmond on the river, not far from Mayo’s bridge. mr Buchanan knows it, and was so kind as to undertake to pay whatever taxes were due on it, which were trifling if any. will you be so good as to enquire of him what he paid, to reimburse him, and hereafter to take it under your charge. you can also suggest to me whether it could without expence be put under some kind of occupation, to preserve the bounds and titles. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
         